t c summary opinion united_states tax_court carl l richey petitioner v commissioner of internal revenue respondent docket no 15679-99s filed date carl l richey pro_se john aletta for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in - - effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined the following deficiencies and additions to tax with respect to petitioner’s federal income taxes additions to tax taxable sec sec sec year deficiency a a a dollar_figure dollar_figure ---- dollar_figure big_number dollar_figure after concessions the sole issue remaining for decision is whether petitioner is liable for the various additions to tax determined by respondent some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in verbank new york on the date the petition was filed in this case petitioner suffered from prostate cancer and received medical treatments relating thereto starting in in ‘petitioner concedes all other adjustments in the statutory notices of deficiency the parties stipulated to certain items of income received by petitioner with one exception this income is reflected in the notices of deficiency the exception is a state_income_tax refund of dollar_figure which is includable in petitioner’s gross_income in in addition respondent concedes that petitioner is entitled to deductions not reflected in the notices--to alimony deductions of dollar_figure for and dollar_figure for and to deductions subject_to the adjusted_gross_income limitation of sec_213 for medical_expenses of dollar_figure in and dollar_figure in petitioner contracted lyme disease which required two operations in and petitioner currently suffers from lung cancer and is undergoing chemotherapy during and petitioner received numerous medical treatments including psychiatric treatment acupuncture and drug therapy related to his treatment for lyme disease however during this time petitioner continued his employment as a manager of a hunting and fishing club and continued to operate a small kennel business related to his employment petitioner divorced and remarried during after his remarriage petitioner’s wife was involved with at least a portion of petitioner’s finances including making mortgage payments with assistance from his accountant petitioner requested and received extensions of time to file both his and tax returns until october of the years and for each respective return however he did not file the returns until october and respectively prior to petitioner’s filing the returns respondent had already prepared a substitute return for each year on date and issued the statutory_notice_of_deficiency for each year on date we first address whether petitioner is liable for the sec_665l1 a and additions to tax for failure_to_file a return and pay the tax shown thereon paragraph of sec_6651 imposes an addition_to_tax for failure_to_file a timely q4e- return this addition_to_tax equal sec_5 percent of the amount_required_to_be_shown_as_tax on the return for each month or fraction thereof during which the failure_to_file continues up to a maximum of percent sec_6651 for purposes of computing the addition_to_tax the amount required to be shown on the return is reduced by the amount of any credit against the tax which may be claimed on the return and by the amount of the tax which is paid on or before the date prescribed for payment of the tax sec_6651 paragraph of sec_665l1 a imposes an addition_to_tax for failure to pay the amount of tax shown on a return ina timely manner this addition_to_tax equals percent of the amount shown as tax on the return for each month or fraction thereof during which the failure to pay continues up to a maximum of percent sec_6651 for taxable years for which a return is due after date without regard to extensions if a taxpayer fails to file a return the paragraph addition_to_tax may be calculated based upon the tax shown on the substitute return prepared by the secretary pursuant to sec_6020 sec_6651 taxpayer bill of right sec_2 publaw_104_168 110_stat_1475 for purposes of computing the addition_to_tax for any given month the amount of tax on the return is reduced by the amount of any credit against the tax which may be claimed on the return and by - - the amount of the tax which is paid on or before such month sec_6651 b the amount of the addition_to_tax under paragraph generally is reduced by the amount of the addition_to_tax under paragraph with respect to each month in which both are otherwise applicable sec_6651 a taxpayer may avoid the additions to tax under one or both paragraphs if he establishes that the failure_to_file and or pay is due to reasonable_cause and not due to willful neglect sec_6651 and reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence and was nonetheless unable to file a return within the prescribed time 469_us_241 willful neglect means a conscious intentional failure or reckless indifference id pincite petitioner filed returns for taxable years and in date after respondent had already prepared a substitute return and issued a notice_of_deficiency for each year petitioner testified that during the relevant time period he was in and out of the hospital and didn’t know where i was at what i was doing however at the same time petitioner was divorced and remarried and was able to continue his employment as well as operate a small_business petitioner also was able to request extensions of time to file his tax returns for both and -- - furthermore petitioner’s wife was available to assist petitioner with his finances for at least a portion of the time and petitioner also had an accountant available who helped him request the extensions of time to file consequently while we are sympathetic of petitioner’s situation we find that he did not have reasonable_cause for failing to file timely his and federal_income_tax returns and to pay the tax shown on the substitute return we sustain respondent’s determination that petitioner is liable for the additions to tax under sec_6651 and the correct amounts of the additions to tax must be calculated in the rule_155_computations required in this case we next address whether petitioner is liable for the sec_6654 addition_to_tax for failure to make estimated federal_income_tax payments for and unless the taxpayer demonstrates that one of the statutory exceptions applies imposition of the sec_6654 addition_to_tax is mandatory where prepayments of tax either through withholding or by making estimated quarterly tax_payments during the course of the taxable_year do not equal the percentage of total liability required under the statute see sec_6654 99_tc_202 petitioner did not address this issue separately from the sec_665l a issue however there is no reasonable_cause - exception for the sec_6654 addition_to_tax similar to that for the sec_6651 additions to tax nothing in the record indicates petitioner made the required amount of estimated_tax payments for taxable years and and petitioner does not argue and the record does not indicate that any of the statutory exceptions apply we sustain respondent’s determination that petitioner is liable for the additions to tax under sec_6654 the applicability of the additions to tax after concessions and the correct amounts thereof must be calculated in the rule_155_computations required in this case reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
